Exhibit 10.84

EMPLOYMENT AGREEMENT

This Employment Agreement (hereinafter referred to as the “Agreement”) is made
by and between the following parties:

Party A: Beijing Sohu New Era Information Technology Co., Ltd, a PRC
corporation, and

Party B: Joanna Lv, an individual.

NOW THEFEFORE, the above parties have entered into this Agreement upon equal
negotiation for their joint observance according to the Labor Law of the
People’s Republic of China, the Employment Contract Law of the People’s Republic
of China and other applicable laws and regulations.

 

1. Type and Term

 

1.1 This Agreement is an open-ended employment agreement.

 

1.2 The term of this Agreement starts from April 1, 2012, and ends when Party B
reaches the age of retirement, or when other mandatory circumstances for
termination occur.

 

2. Work Content and Place

 

2.1 When signing this Agreement, the title or position of Party B is senior
director, and the work place is in Beijing. During the term hereof, Party A may
adjust the above position or place based on its needs of operation or work, or
Party B’s competence and performance. The above adjustment includes any change
of Party B’s work content or place, promotion, lateral move, and demotion, and
also includes any change of work content, responsibility or scope, while the
title or position remains the same.

 

2.2 Party B shall complete the work assignment meeting the specified quantity,
quality and indicator according to Party A’s requirements for corresponding
position, work, assignment and responsibility. During work, Party B may not act
beyond the powers authorized by Party A.

 

  (1) Party B shall comply with the Constitution and other laws and regulations
of China, and shall be devoted to her duty, work diligently, and perform the
duties of her position;

 

  (2) During work, Party B shall ensure that her work meets the standards of
duties of her position specified by Party A. Meanwhile, if required by work,
Party B shall further complete any ad hoc assignment other than the duties of
her position arranged by Party A.

 

  (3) Party B shall maintain Party A’s trade secrets confidential, and may not
use such trade secrets to seek improper economic benefit for herself or for
other economic organizations or individuals.

 

3. Working Hours; Rest and Vacation

 

3.1 Upon execution of this Agreement, Party B’s working hours shall be governed
by one of the three ways based on the characteristics of her work:

 

  (1) Where the standard working system is applied, the daily working hours of
Party B shall not exceed 8, and the weekly working hours shall not exceed 40.



--------------------------------------------------------------------------------

  (2) Where the comprehensive working hour system is applied, the average
working hours shall not exceed the statutory standard working hours.

 

  (3) Where the flexible working hour system is applied, Party B’s working hours
shall be flexible, provided that she shall complete the work task assigned by
Party A.

 

3.2 Party B may enjoy the following statutory holidays: (1) New Year’s Day;
(2) Spring Festival; (3) International Labor Day; (4) National Day; (5) Qingming
Festival; (6) Mid-autumn Festival; (7) other holidays specified by laws and
regulations.

 

3.3 If required by work, Party A may arrange Party B to work overtime, including
arranging Party B to work on public holidays and statutory holidays, and shall
make overtime pay or arrange deferred holidays.

 

3.4 If Party B extends her working hours for failing to complete any work task,
or without Party A’s request or approval, she may not request Party A to pay for
such additional working hours.

 

4. Compensation

 

4.1 The compensation payable to Party B is set forth in the offer or notice of
adjustment of position/salary sent by Party A to Party B.

 

4.2 During the statutory working hours, if Party B completes the specified work
task, Party A shall pay salary to Party B on the payment date specified by the
company in cash, by wire transfer or in other ways Party B deems appropriate.
The salary paid by Party A according to Article 4.1 hereof has included various
subsidies and allowances specified by the State or the government, which
includes but not limited to travel allowance, allowance for separate household
heating for residential clean energy, and other subsidies or allowances.

 

4.3 Party A may adjust Party B’s salary according to Party B’s performance, the
adjustment of Party B’s position (or work content), or Party A’s internal
policies or rules and regulations regarding salary. The adjustment includes
increase or decrease of the salary standards of Party B.

 

4.4 Where Party B’s is sick or suffers non-work-related injury, the medical
period and relevant salary for sick leave, sickness benefit, and medical
treatment shall be governed by relevant provisions of the local government and
Party A’s rules and regulations. If the local government does not formulate any
specific provisions relating to sick pay, and Party B does not approve the above
rules and regulations of Party A, the standard of sick pay for Party B shall be
80% of the minimum salary standard provided for by the local government of Party
B’s place.

 

4.5 Party A may deduct part of the salary, other compensation or reimbursement
of Party B, to offset any amount and/or other taxes payable according to laws or
regulations (e.g., individual income tax) and expenses, and/or for other lawful
purposes.



--------------------------------------------------------------------------------

4.6 To keep confidential the salary and income of Party B and other employees,
Party B agrees that Party A shall apply the confidential salary system in the
company, and Party B agrees to comply with the system. If Party B discloses the
amount of salary, or becomes aware of other’s salary through any improper
channel, she is willing to accept the penalties set forth in the system.

 

5. Social Insurances and Other Benefits

 

5.1 The parties hereto shall maintain the insurances for endowment,
unemployment, medical care, work-related injury and other social insurances.
Party A shall withhold and pay to relevant taxation authority the part of
insurance premium payable by Party B from her salary.

Party B shall promptly submit the valid certificates to Party A for going
through the formalities of social insurances and housing provident fund. If any
consequence arises due to Party B’s delay in submission, Party B shall take
corresponding liabilities.

 

5.2 If Party B suffers any work-related injury or occupational sickness, her
work-related injury treatment shall be governed by relevant provisions of the
State and the local government of Party B’s place.

 

5.3 The treatment of Party B for pregnancy period, perinatal period and
lactation period shall be governed by relevant policies of the local government
for maternity insurance.

 

5.4 Party A may decide whether to pay bonus to its employees based on the
operating performance. If it decides to pay bonus, the bonus will be only award
to the employee who has completed the assignment and made additional
contribution (subject to performance review). Therefore, if the employment
agreement between the parties hereto is rescinded or terminated before the
performance review, Party B shall not be entitled to the above bonus.

 

6. Labor Discipline; Rules and Regulations

 

6.1 Party A will formulate rules and regulations and labor disciplines according
to law, based on its needs of operation. Party B shall follow Party A’s
arrangement of work, strictly comply with the national laws and regulations and
the rules and regulations, labor disciplines and work rules formulated by Party
A according to law, take good care of Party A’s properties, observe professional
ethics, and actively participate the training organized by Party A to promote
her professional skills.

 

6.2 Where Party B violates Party A’s labor discipline or rules and regulations,
Party A is entitled to handle the violation according to its rules and
regulations, including but not limited to imposing corresponding disciplinary
sanctions and economic punishment etc., up to termination of this Agreement.

 

6.3 Where Party A suffers any loss due to Party B’s fault or violation, Party A
is entitled to request for economic compensation from Party B, and to seek Party
B’s liabilities according to law.



--------------------------------------------------------------------------------

6.4 Party A is entitled to reasonably amend its rules and regulations from time
to time based on its needs of operation and management, and may notify Party B
thereof in any ways it deems appropriate, including but not limited to
notification, announcement, email, memorandum and employee handbook etc.

 

6.5 If Party B has any dissatisfaction or opinion of Party A, she may resolve
such issue through complaint procedure, and may not express such dissatisfaction
or opinion in any way that affects the company’s operation or unity of
colleagues.

 

7. Labor Protection, Working Conditions and Prevention of Occupational Hazards

 

7.1 Party A shall provide the required labor conditions and tools to Party B,
and shall strictly perform the provisions of the State relating to labor safety,
labor protection and occupational health. Moreover, Party A shall actively
assist with Party B’s work, provide corresponding conditions for her performance
of the obligations hereunder, and comply with this Agreement and Party A’s
internal rules and regulations.

 

7.2 Party A shall establish and complete the accountability system of prevention
and treatment of occupational disease, strengthen the management of occupational
disease, and promote the level of such prevention and treatment.

 

8. Rescission and Termination

 

8.1 The parties hereto shall rescind, terminate or renew this Agreement
according to the Employment Contract Law of the People’s Republic of China and
relevant regulations of the State and local government.

 

8.2 If Party A is required to pay economic compensation to Party B for
rescinding or terminating this Agreement according to law, the payment standard
shall be governed by relevant provisions of the Employment Contract Law of the
People’s Republic of China.

 

8.3 When this Agreement is rescinded or terminated, or expires, Party B shall
immediately stop all activities in the name of Party A, complete the unsettled
matters as requested by Party A, settle all accounts, and return Party A’s
properties on the date of such termination, rescission and expiration, including
but not limited to:

 

  (1) All documents, files and copies thereof relating to Party A and its
management, operation and product, which are kept, used or controlled by Party
B;

 

  (2) The name list and information of Party A’s suppliers, clients and other
contact entities and individuals;

 

  (3) The software, disk, hardware and CDs containing Party A’s information and
data; and

 

  (4) The tools, instruments, equipment and other office supplies provided by
Party A for Party B’s work.

 

8.4 When this Agreement is rescinded or terminated, Party B shall hand over her
work promptly and completely according to Party A’s procedure. Where Party A is
required to pay economic compensation to Party B according to law, it shall pay
after Party B completes the handover.



--------------------------------------------------------------------------------

8.5 Where this Agreement is rescinded or terminated, Party A shall issue
certificate of rescission or termination, and transfer Party B’s files and
social insurances according to law.

 

9. Protection of Trade Secrets and Intellectual Properties

 

9.1 “Trade Secrets” means the practical information and operating information
which is owned or kept confidential by the company, not available to the public,
and restricted by the company by taking measures, and can bring economic benefit
to the company, including but not limited to any tangible or intangible
information or materials known by the employees through or due to their
employment with the company, such as the information of investment and
financing, know-how, marketing strategy, name list of clients, partners and
details of cooperation, the financial information and market information, the
future business plans and the information of intellectual properties etc.

 

9.2 Party B shall comply with Party A’s rules and regulations of
confidentiality, and shall not directly or indirectly disclose any trade secrets
of Party A to any third party. Party B shall not use, or permit any third party
to use, the trade secrets of Party A. Party B shall assume the confidentiality
obligations, regardless whether she is employed by Party A.

 

9.3 Where Party B violates the confidentiality obligations under this Agreement
or any confidentiality agreement otherwise entered into, and causes loss to
Party A, she shall compensate Party A according to relevant provisions of the
Anti-Unfair-Competition Law of the People’s Republic of China, and the agreement
between the parties hereto.

 

9.4 Where Party B is not clear of the nature and degree of secrecy of any trade
secret, she shall confirm actively with her supervisor.

 

9.5 Where both parties hereto sign a separate non-competition agreement, the
agreement shall constitute an integral part hereof. Both parties shall conform
to the provisions thereof.

 

9.6 Party B acknowledges that any works, researches, creations and inventions,
and other intellectual properties relating to her position completed during her
employment with Party A through/using the company’s assets, materials, or site,
whether developed at present or in the future, including but not limited to
works (texts, pictures, animations or other forms), trademarks (expressed by
characters, graphs, or their combinations), patents (whether having applied or
being applying for registration), software, disclosed or undisclosed know-how,
and other statutory rights, shall be owned by Party A. Party B undertakes that
she will use her best efforts to cooperate with Party B, and help Party B obtain
complete rights and maintain its lawful rights and interests.

 

10. Labor Dispute

Where any dispute arises between the parties relating to this Agreement, both
parties shall first negotiate to resolve such dispute. If negotiation fails,
either party may apply for arbitration to the competent labor dispute
arbitration commission at the place of Party A. If either party objects to the
award of the commission, it may file a lawsuit to the people’s court of first
instance at the place of Party A.



--------------------------------------------------------------------------------

11. Additional Provisions

The parties hereto agree to add the following provisions to this Agreement:

None.

 

12. Miscellaneous Provisions

 

12.1 This Agreement is written in Chinese in duplicate, and each party holds one
copy.

 

12.2 This Agreement constitutes the entire agreement between the parties hereto
relating to the subject matter hereof, and supersedes all prior unfulfilled
employment agreement and related agreements and understandings between the
parties. The unfulfilled employment agreement between the parties shall become
void, and the rights and obligations relating to the employment between the
parties shall be subject to this Agreement, from the effectiveness date hereof.

 

12.3 No delay or failure to exercise any right hereunder by either party shall
constitute a waiver of such right.

 

Party A (seal): Beijing Sohu New Era Information Technology Co., Ltd  

Party B (signature): /s/ Joanna Lv                                             

 

Name: Joanna Lv

(Company Seal)   Signing date: April 1, 2012   Signing date: April 1, 2012